People v Fisher (2018 NY Slip Op 06154)





People v Fisher


2018 NY Slip Op 06154


Decided on September 20, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 20, 2018

108761

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vLEGACY FISHER, Appellant.

Calendar Date: August 6, 2018

Before: McCarthy, J.P., Egan Jr., Lynch, Mulvey and

	 Pritzker, JJ.

Donnial K. Hinds, Albany, for appellant.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Schenectady County (Murphy III, J.), rendered October 26, 2015, convicting defendant upon his plea of guilty of the crime of arson in the fourth degree.
Defendant waived indictment and pleaded guilty to a superior court information charging him with arson in the fourth degree, admitting that he intentionally started a fire in a school building. Consistent with the plea agreement, which included an oral and written waiver of appeal, County Court imposed a prison term of 1 to 3 years and ordered defendant to pay restitution in the amount of $2,500. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
McCarthy, J.P., Egan Jr., Lynch, Mulvey and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.